Citation Nr: 0638024	
Decision Date: 12/07/06    Archive Date: 12/19/06

DOCKET NO.  04-16 548A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for lung cancer as a result 
of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had active military service from August 1968 to 
November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a June 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.


FINDING OF FACT

The veteran does not have lung cancer as a result of exposure 
to herbicides that is related to active service.


CONCLUSION OF LAW

The veteran does not have lung cancer as a result of exposure 
to herbicides that was incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

After reviewing the claims folder, the Board finds that the 
veteran was appropriately provided proper timely notice in 
accordance with the VCAA by letter dated in July 2001.  The 
July 2001 letter fully advised the veteran of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  It 
also advised him of the evidence necessary to establish 
entitlement to service connection for lung cancer.  Such 
letter also essentially notified the veteran of the need to 
submit any pertinent evidence in his possession.

The Board notes that the veteran was not provided notice 
regarding the evidence and information necessary to establish 
a disability rating and an effective date.  However, the 
Board finds this error to be non-prejudicial because these 
issues are moot in light of the denial herein.

The Board concludes that VA has fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claims 
and by providing a VA examination.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(4)(i) (2006).  Treatment records have 
been associated with the record on appeal.  In his May 2004 
substantive appeal the veteran requested a hearing before the 
Board.  In a September 2004 statement he elected to have a 
video hearing before the Board.  In October 2002 he failed to 
report for his scheduled hearing, and he has not requested 
that the hearing be rescheduled.  Therefore, his hearing 
request is considered withdrawn.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

If a veteran was exposed to an herbicide agent during active 
military, Naval, or air service, and certain disabilities 
subsequently become manifest, service connection may be 
granted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309.  
Lung cancer is one of the disabilities for which service 
connection may be established presumptively based on exposure 
to an herbicide agent.  38 C.F.R. § 3.309(e).  The veteran 
served in Vietnam, during the Vietnam era, and has therefore 
presumptively been exposed to an herbicide agent.

The veteran's service medical records are silent for finding 
or treatment of lung cancer.  Post service treatment records 
are also silent for treatment or finding of lung cancer.  

In the veteran's December 2002 notice of disagreement he 
indicated that lung cancer had been diagnosed at a specific 
VA facility in 1992.  Records from this facility have been 
obtained and reviewed.  The records do not indicate any 
finding of or treatment for lung cancer.

The report of a March 2002 VA examination, including 
pulmonary function testing, reflects an impression that 
includes "normal examination from a pulmonary standpoint.  
There is no evidence of lung disease from clinical history 
and spirometry and as part of a pulmonary function tests and 
chest x-ray."

To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).  

The evidence does not show the presence of lung cancer at any 
time.  Without a disability, there can be no entitlement to 
compensation.  See Degmetich v. Brown, 104 F.3d 1328 (1997).  
The veteran's own assertions to the contrary do not 
constitute competent medical evidence in support of his 
claim.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  Absent a showing of a current chronic disability 
which is related to service, and competent medical evidence 
indicating that the veteran does not have lung cancer, 
entitlement to service connection for lung cancer must be 
denied as a preponderance of the evidence is against the 
claim.


ORDER

Service connection for lung cancer as a result of exposure to 
herbicides is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


